DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This communication is a first office action on the merits (non-final rejection), in response to applicant’s election to restriction requirement on 11/10/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	Applicant's election with traverse of species B (Fig. 2A) in the reply filed on 11/10/2020 is acknowledged. However, the traversal is on the ground(s) that:
 “B.    Applicant's Election 
The Office Argues that none of the claims appear to be generic. Applicant respectfully disagrees at least because 1, 2, and 9-18 are generic. In an effort to advance prosecution, Applicant elects Species B. The claims encompassing Species B include claims 1-3, 5, 7, and 9-18. To the extent required or permissible, Applicant also elects Species E. The claims encompassing Species E includes each of claims 1-20. 
Applicant traverses the restriction requirement at least because there is no serious burden on the Office to examine all claims together. To the contrary, efficiency is achieved by examining all of the claims together..” 
(Applicant’s remarks page 2);



In response to applicant’s election, applicant’s election of Species B (Fig. 2A) in the reply filed on 11/10/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The applicant did not specifically pointed out why there is no serious burden to examine all the claims.
A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.
Furthermore, in response to applicant’s broad allegation, this is not found persuasive because it would be a serious burden for searching the non-elected species (Species A, C-F) as their variable configurations require different search queries/strategies, in addition that the multiple independent and distinct inventions includes: 
a system for increasing efficiency of a semi-tractor of a tractor trailer as the tractor trailer travels along a road comprising structural components details (Claim 1), 
a different embodiment including a method of installing a trailer assist system to a trailer of a tractor trailer, comprising installations steps (Claim 11), and 
a different embodiment including a method of transporting energy, comprising transporting steps, including communication with power grids (Claim 18, and applicant’s specification par. [0053]); 
not directed to the applicant’s elected species B (Fig. 2A), in which as described in the applicant’s specification, Fig 2A is a structure device of a trailer assist system having two drive wheels (applicant’s specification par. [0019] and [0037]), therefore claims 4, 6,8 and 11-20 are withdrawn from consideration. 
Additionally, when two or more independent and distinct inventions are presented for examination, the examiner may make a restriction requirement if a serious burden exists. In the reply to the restriction requirement, applicant must elect one invention for examination, therefore is not permissible to elect a second invention for examination (see MPEP 818).
For applicants information, see MPEP 809.02(a), specifically, where restriction between species is appropriate (see MPEP § 808.01(a)) the examiner should send a letter including only a restriction requirement). 
The particular reasons relied on by the examiner for holding that the inventions as claimed are either independent or distinct were concisely stated in the requirement for restriction/election sent on 09/11/2020.  
Action as follows should be taken:
(A) Identify generic claims or indicate that no generic claims are present. See MPEP § 806.04(d) for definition of a generic claim.
(B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of distinct figures or examples to identify the several 
(C) Applicant should then be required to elect a single disclosed species under 35 U.S.C. 121, and advised as to the requisites of a complete reply and his or her rights under 37 CFR 1.141.
Therefore, the requirement is still deemed proper and is therefore made FINAL. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banwart US PGPub (2014/0015223 A1).


a main body (4) for selective mechanical engagement (52) with a trailer (106) of a tractor trailer (106) (see Fig 2; par. [0084]-[0090]); 
a battery (36) positioned in an interior area of the main body (see Fig 1 disclosing the rechargeable batteries 36 inside side rails 6, par. [0084]); 
an electrical motor (100) in electrical communication with the battery (36) (see Figs 1-4 and par. [0086]-[0087] disclosing the electrically powered motor in electrical communication with the batteries); and 
a first drive wheel (18,1604) in mechanical communication with the electrical motor (100), wherein a tire of the first drive wheel (18,1604) is configured to engage with the road (see Figs 1-4, 43-46, par. [0084]-[0090], [0130]-[0132]).
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard 
Regarding claim 3, Banwart discloses the system of claim 1, wherein the first drive wheel (18,1604) is positioned forward of a dual axle of the trailer (106), thereby providing a third axle for the trailer (see Fig 44 and par. [0130] disclosing the trolley 1604 in front of the dual axle from trailer 106).
Regarding claim 5, Banwart discloses the system of claim 3, further comprising a second drive wheel (18,1604), the first and second drive wheel being positioned laterally at or adjacent to opposed first and second sides of the trailer (106) (see first and second drive wheels in Figs 1-4, 43-46, par. [0082]-[0090], [0130]-[0132]).
Regarding claim 7, Banwart discloses the system of claim 1, further comprising a second drive wheel (18,1604), the first and second drive wheels being positioned laterally at or adjacent to opposed first and second sides of the trailer (106), thereby providing a first axle of the trailer (106) (see first and second drive wheels in Figs 1-4, 43-46, par. [0082]-[0090], [0130]-[0132]).
Regarding claim 9, Banwart discloses the system of claim 1, further comprising a positioning wheel (82) moveable between a stowed configuration (Fig 4) and a deployed configuration (Figs 1-3), the positioning wheel (82) being displaced from the road in the stowed configuration (Fig 4) and being configured to support a portion of the system (2) in the deployed configuration (Figs 1-3), wherein moving the positioning wheel (82) from the stowed configuration (Fig 4) to the deployed configuration (Figs 1-3) facilitates moving the system (2) relative to the trailer, thereby facilitating installing the system to the trailer and removing the system from the trailer, and wherein moving the positioning 
Regarding claim 10, Banwart discloses the system of claim 1 wherein the first drive wheel (18,1604) is moveable between a stowed configuration and a deployed configuration, thereby moving the tire of the first drive wheel (18,1604) into and out of engagement with the road (see Figs 1-4, 43-46, par. [0084]-[0090], [0130]-[0132] disclosing the stowed and deployed configuration).
	Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Banwart US PGPub (2014/0015223 A1) in view of Funke et al US PG-Pub (US 2002/0107627 A1).
Regarding claim 2, Banwart discloses the system of claim 1, disclosing a self powered converter dolly (see Figs 1-4; par. [0010], [0087]); 
Banwart does not clearly discloses further comprising a regenerative braking system for generating electrical energy during braking of the tractor trailer;
	However, Funke et al is an analogous art pertinent to the problem to be solved in this application in which discloses a trailer and simulator (see Figs 1-6) and further discloses a regenerative braking system for generating electrical energy during braking of the tractor trailer (see Figs 1-6, particularly Fig 6 and par. [0022]-[0025]);
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Banwart with the teaching of Funke et al by including a regenerative braking system for generating electrical energy during braking of the tractor trailer in order to provide an energy recovery mechanism that slows down a moving vehicle or object by converting its kinetic energy into a form that can be either used immediately or stored until needed.
	


Examiner Note
8. 	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ALFONSO PEREZ BORROTO/           Primary Examiner, Art Unit 2836